Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXECUTION COPY Exhibit 10.1 PURCHASE AGREEMENT dated as of July 23, 2008 between USAA FEDERAL SAVINGS BANK and USAA ACCEPTANCE, LLC TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND USAGE 1 SECTION 1.1 Definitions 1 SECTION 1.2 Other Interpretive Provisions 1 ARTICLE II PURCHASE 2 SECTION 2.1 Agreement to Sell and Contribute on the Closing Date 2 SECTION 2.2 Consideration and Payment 2 ARTICLE III REPRESENTATIONS, WARRANTIES AND COVENANTS 2 SECTION 3.1 Representations and Warranties of the Bank 2 SECTION 3.2 Representations and Warranties of the Bank as to each Receivable 3 SECTION 3.3 Repurchase upon Breach 4 SECTION 3.4 Protection of Title 4 SECTION 3.5 Other Liens or Interests 5 SECTION 3.6 Perfection Representations, Warranties and Covenants 5 SECTION 3.7 FDIC Rule; Official Record 5 ARTICLE IV MISCELLANEOUS 6 SECTION 4.1 Transfers Intended as Sale; Security Interest 6 SECTION 4.2 Notices, Etc 6 SECTION 4.3 Choice of Law 7 SECTION 4.4 Headings 7 SECTION 4.5 Counterparts 7 SECTION 4.6 Amendment 7 SECTION 4.7 Waivers 9 SECTION 4.8 Entire Agreement 9 SECTION 4.9 Severability of Provisions 9 SECTION 4.10 Binding Effect 9 SECTION 4.11 Acknowledgment and Agreement 9 SECTION 4.12 Cumulative Remedies 10 SECTION 4.13 Nonpetition Covenant 10 SECTION 4.14 Submission to Jurisdiction; Waiver of Jury Trial 10 i EXHIBITS Exhibit A Form of Assignment Pursuant to Purchase Agreement Schedule I Representations and Warranties With Respect to the Receivables Schedule II Perfection Representations, Warranties and Covenants ii THIS PURCHASE AGREEMENT is made and entered into as of July 23, 2008 (as amended from time to time, this  Agreement ) by USAA FEDERAL SAVINGS BANK , a federally chartered savings association (the  Bank ), and USAA ACCEPTANCE, LLC , a Delaware limited liability company (the  Purchaser ). WITNESSETH: WHEREAS, the Purchaser desires to purchase from the Bank a portfolio of motor vehicle receivables, including retail motor vehicle installment loans that are secured by new and used automobiles and light-duty trucks; and WHEREAS, the Bank is willing to sell such portfolio of motor vehicle receivables and related property to the Purchaser on the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the premises and the mutual agreements set forth herein, the parties hereto agree as follows: ARTICLE I DEFINITIONS AND USAGE SECTION 1.1 Definitions . Except as otherwise defined herein or as the context may otherwise require, capitalized terms used but not otherwise defined herein are defined in Appendix A to the Sale and Servicing Agreement dated as of the date hereof (as from time to time amended, supplemented or otherwise modified and in effect, the  Sale and Servicing Agreement ) among USAA Auto Owner Trust 2008-3, the Bank, as servicer, the Purchaser, as seller, and The Bank of New York Mellon, as indenture trustee. SECTION 1.2 Other Interpretive Provisions . For purposes of this Agreement, unless the context otherwise requires: (a) accounting terms not otherwise defined in this Agreement, and accounting terms partly defined in this Agreement to the extent not defined, shall have the respective meanings given to them under GAAP; (b) terms defined in Article 9 of the UCC as in effect in the relevant jurisdiction and not otherwise defined in this Agreement are used as defined in that Article; (c) the words hereof, herein and hereunder and words of similar import refer to this Agreement as a whole and not to any particular provision of this Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit are references to Articles, Sections, Schedules, Appendices and Exhibits in or to this Agreement and references to any paragraph, subsection, clause or other subdivision within any Section or definition refer to such paragraph, subsection, clause or other subdivision of such Section or definition; (e) the term including means including without limitation; (f) except as otherwise expressly provided herein, references to any law or regulation refer to that law or regulation as amended from time to time and include any successor law or regulation; and (g) references to any Person include that Persons successors and assigns. ARTICLE II PURCHASE SECTION 2.1 Agreement to Sell and Contribute on the Closing Date . On the terms and subject to the conditions set forth in this Agreement, the Bank agrees to transfer, assign, set over, sell and otherwise convey to the Purchaser without recourse (subject to the obligations herein) on the Closing Date all of its right, title and interest in, to and under the Receivables, the Collections on or after the Cut-Off Date, the Receivable Files and the Related Security relating thereto, described in the assignment in the form of Exhibit A (the  Assignment ) delivered on the Closing Date (the  Purchased Assets ) having a Net Pool Balance as of the Cut-Off Date equal to $1,033,950,185.34, which sale shall be effective as of the Cut-Off Date. The sale, transfer, assignment and conveyance made hereunder does not constitute and is not intended to result in an assumption by the Purchaser of any obligation of the Originator to the Obligors or any other Person in connection with the Receivables or the other assets and properties conveyed hereunder or any agreement, document or instrument related thereto. SECTION 2.2 Consideration and Payment . In consideration of the transfer of the Purchased Assets conveyed to the Purchaser on the Closing Date, the Purchaser shall deliver to, or upon the order of, the Bank (i) $771,870,203.64 in cash and (ii) all of the Class A-1 and Class B Notes. Notwithstanding the preceding sentence, if such purchase price for the Purchased Assets exceeds the amount of cash available to the Purchaser from the proceeds of the sale of the Notes, then an undivided interest in such Purchased Assets in an amount equal to such excess shall be deemed to have been contributed to the Purchaser by the Bank. ARTICLE III REPRESENTATIONS, WARRANTIES AND COVENANTS SECTION 3.1 Representations and Warranties of the Bank . The Bank makes the following representations and warranties as of the Closing Date on which the Purchaser will be deemed to have relied in acquiring the Purchased Assets. The representations and warranties will survive the conveyance of the Purchased Assets to the Purchaser pursuant to this Agreement, the conveyance of the Purchased Assets to the Issuer pursuant to the Sale and Servicing Agreement and the Grant thereof by the Issuer to the Indenture Trustee pursuant to the Indenture: (a) Existence and Power . The Bank is a federally chartered savings association validly existing and in good standing under the laws of the United States and has, in all material respects, all power and authority required to carry on its business as now conducted. The Bank has obtained all necessary licenses and approvals in each jurisdiction where the failure to do so would materially and adversely affect the ability of the Bank to perform its obligations under the Transaction Documents or the enforceability or collectibility of the Receivables or any other part of the Purchased Assets. (b) Authorization and No Contravention . The execution, delivery and performance by the Bank of each Transaction Document to which it is a party (i) have been duly authorized -2- by all necessary action on the part of the Bank and (ii) do not contravene or constitute a default under (A) any applicable law, rule or regulation, (B) its organizational documents or (C) any material agreement, contract, order or other instrument to which it is a party or its property is subject (other than violations which do not affect the legality, validity or enforceability of any of such agreements and which, individually or in the aggregate, would not materially and adversely affect the transactions contemplated by, or the Banks ability to perform its obligations under, the Transaction Documents). (c) No Consent Required . No approval or authorization by, or filing with, any Governmental Authority is required in connection with the execution, delivery and performance by the Bank of any Transaction Document other than (i) UCC filings, (ii) approvals and authorizations that have previously been obtained and filings that have previously been made and (iii) approvals, authorizations or filings which, if not obtained or made, would not have a material adverse effect on the enforceability or collectibility of the Receivables or any other part of the Purchased Assets or would not materially and adversely affect the ability of the Bank to perform its obligations under the Transaction Documents. (d) Binding Effect . Each Transaction Document to which the Bank is a party constitutes the legal, valid and binding obligation of the Bank enforceable against the Bank in accordance with its terms, except as such enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium, receivership, conservatorship or other similar laws affecting creditors rights generally and, if applicable, the rights of creditors of federally chartered savings associations from time to time in effect or by general principles of equity. (e) No Proceedings . There are no actions, suits or Proceedings pending or, to the knowledge of the Bank, threatened against the Bank before or by any Governmental Authority that (i) assert the invalidity or unenforceability of this Agreement or any of the other Transaction Documents, (ii) seek to prevent the issuance of the Notes or the consummation of any of the transactions contemplated by this Agreement or any of the other Transaction Documents, (iii) seek any determination or ruling that would materially and adversely affect the performance by the Bank of its obligations under this Agreement or any of the other Transaction Documents, or (iv) relate to the Bank that would materially and adversely affect the federal or Applicable Tax State income, excise, franchise or similar tax attributes of the Notes. (f) Lien Filings . The Bank is not aware of any material judgment, ERISA or tax lien filings against the Bank. SECTION 3.2 Representations and Warranties of the Bank as to each Receivable . The Bank hereby makes the representations and warranties set forth on Schedule I as to the Receivables, sold, contributed, transferred, assigned, set over, sold and otherwise conveyed to the Purchaser under this Agreement on which such representations and warranties the Purchaser relies in acquiring the Receivables. Such representations and warranties shall survive the sale of the Receivables to the Issuer under the Sale and Servicing Agreement, and the Grant of the Receivables by the Issuer to the Indenture Trustee pursuant to the Indenture. Notwithstanding any statement to the contrary contained herein or in any other Transaction Document, the Bank -3- shall not be required to notify any insurer with respect to any Insurance Policy obtained by an Obligor. SECTION 3.3 Repurchase upon Breach . Upon discovery by or notice to the Purchaser or the Bank of a breach of any of the representations and warranties set forth in Section 3.2 at the time such representations and warranties were made which materially and adversely affects the interests of the Issuer or the Noteholders, the party discovering such breach or receiving such notice shall give prompt written notice thereof to the other party; provided , that delivery of the Servicers Certificate, which identifies that Receivables are being or have been repurchased, shall be deemed to constitute prompt notice by the Servicer (if the Bank is the Servicer) of such breach; provided , further , that the failure to give such notice shall not affect any obligation of the Bank hereunder. If the Bank does not correct or cure such breach prior to the end of the Collection Period which includes the 60th day (or, if the Bank elects, an earlier date) after the date that the Bank became aware or was notified of such breach, then the Bank shall purchase any Receivable materially and adversely affected by such breach from the Purchaser on the Payment Date following the end of such Collection Period. Any such breach or failure will not be deemed to have a material and adverse effect if such breach or failure does not affect the ability of the Purchaser (or its assignee) to collect, receive and retain timely payment in full on such Receivable, including Liquidation Proceeds. Any such purchase by the Bank shall be at a price equal to the Repurchase Price. In consideration for such repurchase, the Bank shall make (or shall cause to be made) a payment to the Purchaser equal to the Repurchase Price by depositing such amount into the Collection Account prior to 11:00 a.m., New York City time on such Payment Date. Upon payment of such Repurchase Price by the Bank, the Purchaser shall release and shall execute and deliver such instruments of release, transfer or assignment, in each case without recourse or representation, as may be reasonably requested by the Bank to evidence such release, transfer or assignment or more effectively vest in the Bank or its designee any Receivable repurchased pursuant hereto. It is understood and agreed that the obligation of the Bank to purchase any Receivable as described above shall constitute the sole remedy respecting such breach available to the Purchaser. SECTION 3.4 Protection of Title . (a) The Bank shall authorize and file such financing statements and cause to be authorized and filed such continuation and other statements, all in such manner and in such places as may be required by law fully to preserve, maintain and protect the interest of the Purchaser under this Agreement in the Receivables as well as any subsequent assignee of the Receivables.
